Beck, J.
Plaintiff filed his petition in the District Court of Linn county, asking for a writ of certiorari, to be directed to the board of supervisors of said county, for the purpose of reversing their action in establishing a certain road. The petition was subsequently amended, and as amended, was considered by the court at the April Term, 1867, and the writ refused, and petition dismissed. Plaintiff appeals. To the action of the court in refusing the writ and dismissing the petition, which is assigned for error, the record shows no exceptions to have been taken. Under the very frequent rulings of this court we can consider no matter assigned for error, unless proper exception was taken thereto in the court below. The judgment of the District Court is therefore
Affirmed;